Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
	Claims 1-11 are currently active in the application with claim 1 being amended and claims 9-11 being withdrawn by the Applicant.
Response to Amendment
	The application has been inherited from another Examiner and the current Examiner has elected to withdrawn the non-final rejection mailed June 18, 2020.  The current claims have not been found allowable as discussed below.
Claim Objections
Claim 5 is objected to because of the following informalities:  The instant claim is to only “a)” and therefore this designation is not needed.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites the limitation "in which H" in line 6.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was 
Claim 1-5, 7 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gao et al. (NPL, ChemCatChem, V8, p1-10, 2016) hereafter Gao and further in view of Qiu et al. (NPL, Angew. Chem. Int. Ed., V54, p14031-14035, 2015) hereafter Qiu, both supplied by the Applicant.
	Considering Claims 1 and 7, Gao discloses a bi-functional electro- catalyst comprising cobalt on carbon nanosheets such as graphene wherein the cobalt species is placed in an ionic liquid wherein Gao discloses the presence of atomic cobalt (introduction and Results/Discussion) and therefore discloses atomically dispersed metal.
	Gao does not disclose that the graphene has sp2 hybridization.
	Qiu discloses that graphene possesses sp2 hydridized carbon (Pg.2).
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the instantly claimed invention that the graphene of Gao would likewise possess sp2 hydribized carbon as both teach graphene.
	Considering Claims 2 and 3, the significance of Gao and Qiu as applied to Claim 1 is explained above.

Considering Claims 4 and 5, the significance of Gao and Qiu as applied to Claim 1 is explained above.
Gao discloses a polymerizable ionic liquid functionalized with nitrate groups (Pg 2) such as cobalt nitrate (Pg. 3) comprising an alkylimidazolium (hydrolyzed vinyl imidazolium dihydrogen phosphate ([HVim]H2PO4) (Pg 3) wherein vinyl imidazolium possesses the formula C5H6N2 and with the “H” replaced with a species (N) capable of coordinating with the cobalt to form Co-N-pCN and an Alkyl group (Pg 3).
Considering Claim 8, the significance of Gao and Qiu as applied to Claim 1 is explained above.
Gao in view of Qiu disclose the catalytically active material of claim 1 with Gao disclosing that the catalyst may catalyze an oxygen evolution reaction (Title and Abstract).
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gao et al. (NPL, ChemCatChem, V8, p1-10, 2016) hereafter Gao in view of Qiu et al. (NPL, Angew. Chem. Int. Ed., V54, p14031-14035, 2015) hereafter Qiu, both supplied by the Applicant as applied to Claims 1 and 5 and further in view of Ding et al. (NPL, Green Chem. V 17, p 1107-1112, 2014) hereafter Ding, supplied by the Applicant.
Considering Claim 6, the significance of Gao and Qiu as applied to Claim 1 is explained above.
	Gao discloses a polymerizable ionic liquid functionalized with nitrate groups (Pg 2) however does not disclose the instant species.

	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the instantly claimed invention to at least try the ionic liquid of Ding in the structure of Gao as both Ding and Gao utilize ionic liquids to impregnate a carbon material with a transition metal.
Conclusion
	Claims 1-8 are rejected.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS B CALL whose telephone number is (571)270-7576.  The examiner can normally be reached on Part-time M/Tu or W/Th/F 0600 to 1630 Pacific.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Coris Fung can be reached on 571-270-5713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/DOUGLAS B CALL/Primary Examiner, Art Unit 1732